              Case 3:18-cr-05141-BHS Document 60 Filed 10/18/19 Page 1 of 5




 1                                                         The Honorable Benjamin H. Settle
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT TACOMA
 9
10
11
      UNITED STATES OF AMERICA,                        NO. CR18-5141 BHS
12
                              Plaintiff,
13                                                     GOVERNMENT’S MOTION IN
                         v.                            LIMINE TO EXCLUDE IMPROPER
14                                                     REFERENCES TO PUNISHMENT
      DONNIE BARNES, SR.,
15
                              Defendant.               NOTING DATE: October 29, 2019
16
17
18         The United States of America, by and through Brian T. Moran, United States

19 Attorney for the Western District of Washington, and Matthew P. Hampton and Lyndsie
20 R. Schmalz, Assistant United States Attorneys for said District, hereby submits this
21 motion in limine to preclude the presentation of evidence or argument referring to the
22 potential custodial punishment or other collateral consequences the Defendant faces if
23 found guilty. The government has conferred with counsel for the defense, who have
24 indicated that, at this time, they have made no decision regarding whether they plan to
25 present such evidence or argument to the jury.
26                                    I.     ARGUMENT

27         Any argument related to the potential penalty that could be imposed, or the

28 collateral consequences of a conviction, should be excluded as irrelevant and prejudicial.
     MOTIONS IN LIMINE – 1                                                 UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Barnes, CR18-5141 BHS
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
              Case 3:18-cr-05141-BHS Document 60 Filed 10/18/19 Page 2 of 5




 1 A jury’s sole function in a criminal prosecution is to determine guilt or innocence; it does
 2 not impose sentence. As the Supreme Court held in Shannon v. United States:
 3         The principle that juries are not to consider the consequences of their
           verdicts is a reflection of the basic division of labor in our legal system
 4
           between the judge and jury. The jury’s function is to find the facts and to
 5         decide whether, on those facts, the defendant is guilty of the crime charged.
           The judge, by contrast, imposes sentence on the defendant after the jury has
 6
           arrived at a guilty verdict. Information regarding the consequences of a
 7         verdict is therefore irrelevant to the jury’s task.
 8 512 U.S. 573, 579 (1994); see also United States v. Sherpa, 97 F.3d 1239, 1244–45 (9th
 9 Cir. 1996) (“[S]entencing is the province of the judge, not the jury”).
10         This understanding of the jury’s role is expressly addressed in the Ninth Circuit’s
11 Model Jury Instructions, which the Ninth Circuit urges trial courts to use. Model
12 Instruction 7.4 provides that:
13         The punishment provided by law for this crime is for the court to decide.
           You may not consider punishment in deciding whether the government has
14
           proved its case against the defendant beyond a reasonable doubt.
15
16 The Ninth Circuit has not signaled any willingness to revisit or undermine the legal
17 principles contained in this instruction. One month ago, in September 2019, the Ninth
18 Circuit Jury Instructions Committee reviewed and approved Model Instruction 7.4 for use
19 in criminal trials. The Ninth Circuit has also recently rejected a challenge to the reading
20 of this instruction in a criminal trial involving a mandatory minimum sentence. United
21 States v. Lynch, 903 F.3d 1061, 1081 (9th Cir. 2018) (holding that Shannon “remains
22 binding law,” and Model Instruction 7.4 is an accurate statement of that law).
23         The rationale for excluding evidence of punishment or the consequences of
24 conviction is readily apparent: such evidence is not probative of guilt or innocence, the
25 only question the jury is called upon to decide. Instead, evidence relating to the
26 punishment and the effects of conviction serve only to confuse the jury and compromise
27 the verdict. In Shannon, the Supreme Court explained the inherent risk attached to
28 presenting a jury with this evidence in stark terms. “[P]roviding jurors sentencing
     MOTIONS IN LIMINE – 2                                                    UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     United States v. Barnes, CR18-5141 BHS
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
              Case 3:18-cr-05141-BHS Document 60 Filed 10/18/19 Page 3 of 5




 1 information invites them to ponder matters that are not within their province, distracts
 2 them from their fact-finding responsibilities, and creates a strong possibility of
 3 confusion.” 512 U.S. at 579.
 4          Applying this rationale, it would be improper for the Defendant to argue or
 5 attempt to introduce evidence concerning the possibility of being incarcerated or the
 6 mandatory minimum sentence that he faces if convicted. United States v. Feuer, 403
 7 Fed. App’x 538, 540 (2d Cir. 2010) (holding that, absent exceptional circumstances, a
 8 “defendant has no legal right to introduce evidence or argument regarding sentencing
 9 consequences”). It would also be improper for the Defendant to argue or reference any
10 collateral consequences he faces if convicted. Such evidence and arguments are not
11 relevant to the charged offenses, and would serve only to draw the attention of the jury
12 away from its chief function as the trier of fact and invite jury nullification.
13                                        II.   CONCLUSION
14          For the foregoing reasons, the United States respectfully requests that the Court
15 preclude evidence and argument related to the potential punishment faced upon
16 conviction. Such argument and evidence are irrelevant to the ultimate issue of the
17 //
18 //
19 //
20
21
22
23
24
25
26
27
28
     MOTIONS IN LIMINE – 3                                                    UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     United States v. Barnes, CR18-5141 BHS
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
              Case 3:18-cr-05141-BHS Document 60 Filed 10/18/19 Page 4 of 5




1 Defendant’s guilt or innocence and would only risk compromising the impartiality of the
2 jury’s verdict.
3          DATED this 18th day of October, 2019.
4
5                                                  Respectfully submitted,
6
                                                   BRIAN T. MORAN
7                                                  United States Attorney
8
9                                                  /s/ Matthew Hampton
                                                   MATTHEW P HAMPTON
10
11                                                 /s/ Lyndsie Schmalz
                                                   LYNDSIE R. SCHMALZ
12
13                                                 Assistant United States Attorneys
                                                   700 Stewart Street, Suite 5220
14
                                                   Seattle, WA 98101-1271
15                                                 Phone: (206) 553-6677
                                                   Fax: (206) 553-0755
16
                                                   E-mail: Matthew.Hampton@usdoj.gov
17                                                          Lyndsie.R.Schmalz@usdoj.gov
18
19
20
21
22
23
24
25
26
27
28
     MOTIONS IN LIMINE – 4                                              UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     United States v. Barnes, CR18-5141 BHS
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
               Case 3:18-cr-05141-BHS Document 60 Filed 10/18/19 Page 5 of 5




1                                     CERTIFICATE OF SERVICE
2
3
            I hereby certify that on October 18, 2019, I electronically filed the foregoing with
4
     the Clerk of Court using the CM/ECF system which will send notification of such filing
5
     to the attorney(s) of record for the defendant(s). I hereby certify that I have served the
6
     attorney(s) of record for the defendant(s) that are non CM/ECF participants via e-mail
7
     and/or telefax.
8
9
                                                s/ Lissette Duran
10                                              LISSETTE DURAN
                                                Paralegal Specialist
11                                              United States Attorney=s Office
                                                Western District of Washington
12                                              700 Stewart Street, Suite 5220
                                                Seattle, Washington 98101-1271
13                                              Telephone: (206) 553-7234
                                                Fax:          (206) 553-2502
14                                              E-mail: Lissette.I.Duran@usdoj.gov
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      MOTIONS IN LIMINE – 5                                                   UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
      United States v. Barnes, CR18-5141 BHS
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
